UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6704



CARLTON L. CHANCY,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00120-jlk)


Submitted: August 31, 2006                 Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton L. Chaney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlton   L.    Chaney,    a    federal   prisoner,    appeals     the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.     We    have     reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Chaney v. United States, No. 7:06-cv-00120-jlk

(W.D. Va. Mar. 8, 2006).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 2 -